       Case 1:21-cv-00038-EPG Document 17 Filed 03/25/21 Page 1 of 1


 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                                     EASTERN DISTRICT OF CALIFORNIA
 7

 8
     JAQUICE JONES,                                   Case No. 1:21-cv-00038-EPG (PC)
 9
                        Plaintiff,
                                                      ORDER DIRECTING CLERK TO SEND
10                                                    DEFENDANTS COPY OF FIRST AMENDED
            v.
                                                      COMPLAINT (ECF NO. 14)
11
     VALOR OCHOA, et al.,
                                                      ORDER DIRECTING DEFENDANTS TO
12                                                    RESPOND TO FIRST AMENDED
                        Defendants.                   COMPLAINT
13

14

15          Jaquice Jones (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

16   this civil rights action filed pursuant to 42 U.S.C. § 1983.

17          On March 24, 2021, Defendants filed their waiver of service. (ECF No. 16). However,

18   Defendants were served with a copy of Plaintiff’s original complaint, not his amended complaint.

19          Accordingly, IT IS ORDERED that:

20               1. The Clerk of Court to send Defendants a copy of Plaintiff’s First Amended

21                  Complaint (ECF No. 14); and

22               2. Defendants shall respond to Plaintiff’s First Amended Complaint instead of his

23                  original complaint.

24
     IT IS SO ORDERED.
25

26      Dated:     March 25, 2021                               /s/
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
